



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Allen, 2017 ONCA 40

DATE: 20170118

DOCKET: C57148

Feldman, Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kurt Allen

Appellant

Kurt Allen, acting in person

L. Kurt Wildman, duty counsel

Katherine Beaudoin, for the respondent

Heard: January 9, 2017

On appeal from the sentence imposed on May 7, 2013 by
    Justice Graham Wakefield of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of two
Criminal Code
offences in relation to
    his application for and use of a false passport. He appeals the refusal of the
    sentencing judge to impose a conditional discharge, arguing that the sentencing
    judge erred in law or principle in his consideration of the public interest
    factor under s. 730 of the
Code
.

[2]

We disagree. Although the sentencing judge did
    not specifically refer to the test in s. 730, it is clear from the record and
    his reasons that he concluded that a conditional discharge was not in the
    public interest as it would not serve the sentencing objectives of general
    deterrence and denunciation. That conclusion, on the facts of this case, where
    the appellant used a fraudulent passport to make multiple entries into the
    United States, was entirely warranted. The conditional sentence of six months,
    followed by one year probation took into consideration the mitigating factors,
    including the early guilty plea, the appellants otherwise good character, his successful
    employment record and contributions to the community.

[3]

Leave to appeal sentence is granted and the
    appeal is dismissed.

K. Feldman J.A.

Paul Rouleau J.A.

K. van Rensburg J.A.


